Citation Nr: 0740211	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-26 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lung condition due to 
asbestos exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Navy from May 1953 
to April 1957, in the Naval Reserves from April 1957 to April 
1959, and in the Army from May 1959 to May 1975.  See DD 
214s; service personnel records.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the claim for service connection for a 
lung condition due to exposure to asbestos.  

In his August 2005 VA Form 9, the veteran requested a hearing 
before a member of the Board at the RO.  A hearing was 
scheduled in November 2007.  The veteran canceled his hearing 
in a form received by the Decatur, Georgia Veterans Service 
Center in October 2007.  He has not requested another 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

The veteran contends that he has a lung disorder as a result 
of in-service exposure to asbestos while working as a 
boatswain mate in the Navy.  See April 2000 VA Form 21-4138.  
His service personnel records reveal that he was stationed on 
board the U.S.S. Intrepid between June 1954 and April 1957.  
See NAVPERS-601.  

The veteran underwent a VA compensation and pension (C&P) 
miscellaneous respiratory diseases examination in March 2001.  
He reported exposure to asbestosis while in the Navy and also 
reported smoking one and one-half packs of cigarettes for 
approximately 23 years until he quit in 1982.  The veteran 
denied shortness of breath, hemoptysis, weight loss, fever 
and night sweats, and no other complaints from a pulmonary 
standpoint were noted.  Physical examination revealed that 
his lungs were fairly clear.  Diagnostic clinical test 
results included a chest x-ray that showed mild chronic 
obstructive pulmonary disease (COPD) with mild bilateral 
apical pleural adhesion and pulmonary function testing that 
was suggestive of mild restrictive lung disease with normal 
diffusion capacity, no change after bronchodilators.  An 
assessment of mild restrictive lung disease with normal blood 
gases and normal diffusion capacity was made.  The examiner 
reported that the exact etiology of the veteran's mild 
restrictive lung disease was undetermined but that it could 
be related to his asbestosis exposure.  

The evidence is unclear as to whether the veteran has a 
current diagnosis of a respiratory disorder, as the VA 
examiner reported that a chest x-ray showed mild COPD, 
pulmonary function testing was suggestive of mild restrictive 
lung disease, and the veteran was diagnosed with mild 
restrictive lung disease with normal blood gases and normal 
diffusion capacity.  On remand, clarification is required.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Finally, the veteran should also be provided appropriate 
notice under 38 U.S.C.A. § 5103(a) on remand.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for service connection for a lung 
condition due to asbestos exposure; (2) 
the information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of any currently 
present respiratory disorder.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Any indicated studies should 
be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to the 
diagnoses of all current respiratory 
disorders found to be present.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current respiratory 
disorder is related to any in-service 
asbestos exposure.  The examiner should 
provide a rationale for the opinion.

3.  Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations.  If the 
decision remains adverse to the veteran, 
he should be provided a supplemental 
statement of the case.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

